LOMBARD, J.,
Dissents with Reasons.
hThe district court manifestly erred in determining that Mr. Hammond proved by a preponderance of evidence that his October 7, 2007 accident on Ms. Rahsaana’s property was the sole cause of his injuries. Mr. Hammond perjured himself at trial by attempting to conceal from the trial court that he was involved in a car accident just two days prior to the October 7, 2007 accident. Indeed, Mr. Hammond’s doctor, Dr. George A. Murphy, noted that he had been involved in a car accident, which Ms. Rahsaana witnessed. Thus, for the foregoing reasons, I respectfully dissent.
LEDET, J., Concurs in the Result.